DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on November 9, 2020.
Applicant’s election without traverse of sub-species I (polyamide) of species group I a in the reply filed on November 9, 2020 is acknowledged.
Claim 25 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, namely a polyphenylene sulfide, there being no allowable generic or linking claim. 
Claims 1 – 24 and 26 – 28 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on January 28, 2019 have been considered. A signed copy of the corresponding 1449 form has been included with this office action. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 7, 9, 10, 15 - 24 and 26 - 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 15 recites the limitation “at least about.” Claims reciting "at least about" are invalid for indefiniteness where there is close prior art and there is nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term “about.”  
Claims 2 - 7, 9, 10, 16 - 24 and 26 – 28 are rejected as being dependent on claims 1 and 15.

Claim Rejections - 35 USC § 102 / § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 7, 9, 10, 15 - 21, 23, 24 and 26 - 28  are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Segraves (US4069363).
As per claims 1 – 3, 5 – 7, 15 – 17, and 19 – 21, Segraves teaches:
A multicomponent latent-crimping staple fiber comprising a first polyamide component comprising a first length and a first cross-sectional center of mass and a second polyamide component comprising a second length and a second cross-sectional center of mass wherein the first cross-sectional center of mass and the second cross-sectional center of mass are eccentric ([Abstract]: “A crimpable nylon bicomponent filament having a sheath of a selected polyamide on an eccentric core of a random copolymer of hexamethylene dodecanedioamide and ε-caproamide units.” The first polyamide component is the polyamide sheath. The second polyamide component is the 
Wherein the shrinkage differential between the first length and the second length is at least 0.01% (As the polymeric components of the core and sheath are different, it would naturally follow that they would have the claimed shrinkage differential. Furthermore, Segraves teaches that the high shrinkage force of the copolymeric component makes possible the development of more than adequate crimp by shrinkage as compared to known crimpable filaments which have not had sufficient differential shrinkage to develop adequate crimp. (Column 3, Lines 24 – 33))
Wherein the first component and the second component are extruded and combined to form a multicomponent latent-crimping fiber, wherein the multicomponent latent-crimping fiber is cut to form a multicomponent latent-crimping staple fiber, wherein the multicomponent latent crimping staple fiber is crimped either before, during or after cutting and wherein the fiber is extruded and drawn to optimize tenacity (Segraves teaches the fibers are extruded (Column 2, Lines 6 – 10), drawn (Column 2, Lines 50 – 54), cut (Column 4, Lines 10 – 15), and crimped (Column 3, Lines 25 – 30).  Additionally, Examiner notes that the above claim limitations are product by process limitations. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.)
Wherein the multicomponent latent crimping staple fiber has a tenacity of at least about 90% as compared to the tenacity of the multicomponent latent-crimping fiber prior to crimping, wherein the tenacity is the tenacity at break (as per claims 6 and 20) and the tenacity at 7% elongation (as per claims 7 and 21) (Segraves is silent with respect to the tenacity of the fiber prior to crimping. However, given that tenacity is a property of the polymer, and that the fibers of Segraves are only being modified by heat to be crimped, it is the Examiner’s position the property of tenacity before and after crimping is considered to be inherent and would be expected be remain constant at least to the amount claimed, absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are considered to be inherent. Applicant bears 
As per claims 4 and 18, Segraves teaches: 
The multicomponent latent-crimping staple fiber wherein the multicomponent latent crimping staple fiber is selected from a heat-crimped fiber, a humidity crimped fiber, a water crimped fiber, a light-crimped fiber and a combination thereof (Column 3, Lines 25 – 30: “The unexpectedly high shrinkage force of the copolymeric component makes possible the development of more than adequate crimp by shrinkage in fabric form. Heat treatment of the order of 100°C, as routinely used during customary fabric finishing, is sufficient to develop this crimp.”)
As per claims 9, 23, 24, and 26 Segraves teaches:
Wherein the first component comprises nylon and the second component comprises nylon (Column 3, Line 67 – Column 4, Line 4: “While the 6-12//6-12/6, 6-6//6-12/6 and 6//6-12/6 nylon yarns disclosed herein (6-6 nylon is polyhexamethylene adipamide; // separates sheath and core components and / separates polymer units in the copolymeric core) are especially well suited as hosiery leg yarns, their use is by no means so limited.)
Wherein the tenacity at break is at least 5.5 prior to non-mechanically crimping, and wherein the tenacity at break after non-mechanically crimping is at least 70% of the tenacity at break prior to non-mechanically crimping (Using the formula provided by Segraves in Column 4, Lines 4 – 52, the tenacity at the break after crimping can be calculated using the data provided in Tables 1 and 3 to values of 6.8 and 7.8, respectively. As the tenacity of the fibers would be expected to remain relatively constant as there is no 
Segraves is silent regarding the properties of tenacity at 7% elongation before and after crimping and the tenacity at break before crimping. However, since Segraves teaches filaments with the same Nylon composition and tenacity at break values as that claimed, the property of the tenacity at 7% elongation is considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.
As per claims 10 and 27, Segraves teaches:
A fabric comprising the multicomponent latent-crimping staple fiber (Column 3, Lines 47 – 50: “Because of its unique balance of properties… the as drawn yarn can be knit directly into a fabric.”)
As per claim 28, Segraves teaches:
A garment comprising the non-mechanically-crimped staple fiber (Column 9, Lines 16 – 17: “Pantyhose are knit using the above yarns for the leg portions.”)

Claim Rejections - 35 USC § 103
Claim 22 is rejected under 35 U.S.C. 103 as obvious over Segraves (US4069363) as applied to claims 1 - 7, 9, 10, 15 - 21, 23, 24 and 26 – 28 above in view of Bach (US4740339A).
As per claim 22, Segraves teaches all the limitations of claim 1. While Segraves teaches crimpable nylon bicomponent filaments (Abstract) suitable for use in pantyhose, wherein both the core and sheath comprise nylon and the sheath comprises nylon 6,6, Segraves does not teach that the core and sheath component each contain nylon 6,6, with relative viscosities within the claimed ranges and a difference between the relative viscosities of at least 20.
Bach teaches crimpable bicomponent polyamide conjugate filaments that are particularly useful in the construction of stretch garments, such as pantyhose (Abstract). Bach teaches that while nylon 66 is the preferred polyamide, other polyamides may be used including nylon 6-612 and others (Column 6, Lines 5 – 29, Column 21 Lines 43 - 55).  Bach teaches that the two components can be nylon 66 polyamides of different relative viscosities wherein the difference in relative viscosities between the components is at least 30 and the relative viscosity of the lower relative viscosity nylon 66 is at least 50 (Column 5, Line 66 – Column 6, Line 4). Note that the same properties and relationships are present when using any of the suitable nylons previously recited (see Examples 1-13). By providing polymers in the conjugate filaments with different inherent viscosities, it is possible to produce fibers that develop crimp under mild conditions (Column 2, Lines 21 – 26).
It would have been obvious to one of ordinary skill in the art to form the crimpable bicomponent polyamide filament of Segraves, and substituting the polyamide core of Segraves with a nylon 6,6 polymer, wherein each of the nylon 6,6 polymers in the core and sheath comprise relative viscosities within the claimed range and with the claimed difference, as taught by Bach, motivated by the desire to predictably produce fibers that have the ability when subjected to mild conditions to develop crimp (Column 2, Lines 21 – 26), using a polyamide as the core component known in the art to be functionally equivalent and predictably suitable for forming crimpable conjugate filaments.

Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bach (US4424257), Bach (US4601949) and Uraya (US3536802) also teach crimped bicomponent fibers containing nylon polymers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789